SUMMARY OF PROCEEDINGS

In re Case No. 19-61936-tmr7

Richard Larry Lacey
Judge Renn Date 10-01-19

Court Reporter FTR
CrtRm Deputy JTH/AB

MATTER. BEFORE THE COURT:
Alleged Debtor’s Renewed Motion to Dismiss

APPEARANCES;

Keith Boyd, Attorney for Petitioning Creditor Hwa Mei Keller
Michael Blaskowsky, Attorney for Alleged Debtor
Richard Lacey, Alleged Debtor

SUMMARY OF HEARING;
Counsel discussed their respective positions on the motion. Mr. Blaskowsky noted there is
a pending Motion for Relief From Stay filed by Randy Rubin, a potential petitioning

creditor. The response deadline is October 3, 2019. Mr. Boyd gave an update on the
pending state court proceedings involving Mr. Rubin.

DETERMINATION OF THE COURT:

The court will contact counsel to determine a final hearing date and time. The court will
send a separate hearing notice.

Case 19-61936-tmr7 Doc 24 _ Filed 10/01/19

 
